EXHIBIT 10.50
 
AMENDMENT TO
STOCK PURCHASE AGREEMENT
 
This Amendment (the “Amended Agreement”) is dated as of August 30, 2013 and
amends that certain Stock Purchase Agreement (the “Original Agreement”) dated
April 26, 2013, by and among Sanomedics International Holdings, Inc., a Delaware
corporation (“Parent”), Anovent, Inc., a Florida corporation (“Buyer”), Prime
Time Medical, Inc., a Florida corporation (the “Company”), and Mark R. Miklos,
the sole equity holder of the Company (“Seller”).
 
RECITALS:
 
WHEREAS, the Original Agreement contemplates that if the Closing has not
occurred by June 26, 2013, Buyer and Seller are required to deposit a total of
$400,000.00 with Seller (the “Initial Deposit”);
 
WHEREAS, as of the date hereof Buyer and Parent have deposited only a total of
$400,000.00 with Seller (the “Actual Deposit”);
 
WHEREAS, Buyer and Parent have requested additional time to close the
transactions contemplated by the Original Agreement;
 
WHEREAS, to that end the parties hereto negotiated an Amendment No. 1 dated as
of July 25, 2013 to the Original Agreement (“Amendment No. 1”);
 
WHEREAS, the parties hereto executed Amendment No. 1 and delivered it into
escrow pending resolution of certain issues involved with the Convertible Note
contemplated by Amendment No. 1;
 
WHEREAS, Amendment No. 1 remains in escrow;
 
WHEREAS, after further negotiations, the parties hereto desire to void Amendment
No.1 and instead desire to amend the terms of the Original Agreement on the
terms contained herein;
 
NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein set forth, the parties hereto agree as follows:
 
1) 
Conflict. In the event there is a conflict between the terms of the Original
Agreement with this Amended Agreement, the terms of this Amended Agreement shall
control. Unless this Amended Agreement expressly amends or supplements the
language of the Original Agreement, the Original Agreement shall remain in full
force and effect. Amendment No. 1 is hereby declared null and void and of no
force or effect. Unless otherwise defined in this Amended Agreement, terms
defined in the Original Agreement shall be similarly defined herein.

 
2) 
Closing. The Closing shall take place immediately upon the execution and
delivery of this Amended Agreement and the ancillary documents required for
Closing as set forth in Article V of the Original Agreement (including, but not
limited to, the Short-Term Note, Promissory Note A, Promissory Note B and the
Employment Agreement) on August 30, 2013 (the “Closing Date”), the parties being
in agreement that all conditions to the Closing have been satisfied or waived by
the parties other than the payment of the Purchase Price as contemplated by
Section 3 below.

 
 
1

--------------------------------------------------------------------------------

 
 
3) 
Purchase Price. Sections 1.2 and 1.3 of the Original Agreement are hereby
deleted and replaced in their entirety by the following:

 
a)  
Subject to the Asset Consideration Adjustment, the purchase price for the
Purchase Shares shall be $3,100,000.00 (the “Purchase Price”), which shall be
payable as follows:

 
i)  
Seller shall be entitled to retain the Actual Deposit (in the amount of
$400,000.00);

 
ii)  
At Closing, Buyer and Parent shall issue and deliver a duly executed promissory
note in favor of Seller, with five percent (5%) interest, payable in one-lump
sum on September 30, 2013 (the “Short-Term Note”), in the original principal
amount of $850,000.00, substantially in the form attached hereto as Exhibit
1.2(b);

 
iii)  
At Closing, Buyer and Parent shall issue and deliver a duly executed promissory
note in favor of Seller, with five percent (5%) interest, in the original
principal amount of $500,000.00 (“Promissory Note A”), with equal monthly
payments of interest and principal, and a maturity date of three years from the
date of Closing, substantially in the form attached hereto as Exhibit 1.2(c);

 
iv)  
At Closing, Buyer and Parent shall issue and deliver a duly executed promissory
note in favor of Seller, with five percent (5%) interest, in the original
principal amount of $500,000.00 (“Promissory Note B”), with equal annual
payments of interest and principal payable annually over two years from the date
of Closing, substantially in the form attached hereto as Exhibit 1.2(d);
provided, however, that the principal balance of the Promissory Note B (and the
respective annual payment) shall be reduced if: (i) the EBITDA for the 12-month
period ended September 30, 2014 (“2013 EBITDA”) is less than $975,000.00; and/or
(ii) the EBITDA for the fiscal year ended September 30, 2015 (“2014 EBITDA”) is
less than $975,000.00. Therefore, by way of example, if 2013 EBITDA is
$950,000.00; the principal balance of the Promissory Note B shall be reduced by
$25,000.00 and the initial annual payment shall be reduced by the same amount;
and

 
v)  
At Closing, Parent shall instruct its transfer agent to issue and deliver to
Seller 62,500 shares of restricted common stock of the Parent (the “Closing
Shares”), valued at $1.60 per share (the “Original Issuance Price”),
representing an aggregate fair market value of $100,000.00, which must be
received by Seller by September 6, 2013.

 
vi)  
At Closing, Parent shall instruct its transfer agent to issue and deliver to
Escrow Agent, but in the name of Seller, 468,750 shares of restricted common
stock of the Parent (the “Post-Closing Shares” and collectively with the Closing
Shares, the “Parent Shares”), valued at the Original Issuance Price,
representing an aggregate fair market value of $750,000.00, which Escrow Agent
shall be authorized to release to Seller on the date the Short-Term Note is
paid, unless such Post-Closing Shares are required to be returned to Parent
pursuant to Section 6(c) below.

 
4) 
Put Right. If the Short Term Note has been paid in full, Seller shall have the
right to put any or all of the Parent Shares back to Buyer at any time after the
first anniversary of the Closing at a price per share equal to the Original
Issuance Price by providing written notice thereof to Parent, specifying the
number of shares being put back to Parent, in which event Parent shall purchase
and redeem such shares within ten (10) days of the date of such notice, at a
price per share equal to the Original Issuance Price, payable in immediately
available funds or, in the discretion of Parent, by adding the aggregate
purchase price of such Parent Shares to the original principal amount of
Promissory Note A, in which event such purchase price will earn interest and be
repaid in equal monthly installments of principal and interest over the
remainder of the original term of Promissory Note A.

 
 
2

--------------------------------------------------------------------------------

 
 
5) 
Pledge of Stock.

 
a)  
To secure the full and punctual payment when due (whether at stated maturity, by
acceleration or otherwise) and performance of the Short-Term Note, Buyer and
Parent hereby pledge to the Seller, and grant to Seller a continuing senior
security interest in, all of their right, title and interest in and to the
Purchase Shares. All stock certificates representing the Purchase Shares shall
be held by or on behalf of, and delivered to, Escrow Agent in suitable form for
transfer by delivery or accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to Seller. Buyer
shall have the right to vote the Purchased Shares and shall possess all
incidents of ownership of such shares while the Purchased Shares are being held
in escrow.

 
b)  
Upon an Event of Default under the Short-Term Note, in addition to all other
rights it may have under applicable law, the Short-Term Note or the Security
Agreement, Seller may, in his sole discretion, exercise any one or more of, the
following rights:

 
i)  
take absolute title to the Purchase Shares of the Company by completing the
assignment with respect to the Purchase Shares of the Company , in which event
(A) Seller shall have the right to instruct Escrow Agent to release the Purchase
Shares to Seller and Seller shall have the right to endorse, assign or otherwise
transfer to or to register in the name of Seller or any of its nominees or
endorse for negotiation any or all certificates evidencing the Purchase Shares
of the Company, (B) Seller shall solely own the Purchase Shares of the Company,
and (C) Buyer and Parent shall cooperate to smoothly and promptly transition the
Business back to Seller;

 
ii)  
vote the Purchase Shares of the Company on all matters and sign written consents
in lieu of meeting as owner of the Purchase Shares of the Company;

 
iii)  
exercise any and all rights, privileges, options or powers pertaining or
relating to the Purchase Shares of the Company; and

 
iv)  
sell, assign, and deliver all or any part of the Purchase Shares of the Company
at any private sale or at public auction, with or without demand or
advertisement of the time or place of sale or adjournment thereof or otherwise,
for cash, for credit or for other property or consideration, for immediate or
future delivery.

 
c)  
Any transfer of the Purchase Shares to Seller by Seller pursuant to the terms of
this Section 5 shall be at Parent’s and Buyer’s expense. Parent and Buyer shall
jointly and severally pay and reimburse Seller on demand for all its costs and
expenses, including reasonable attorneys’ fees and disbursements, that Seller
incurs in properly exercising its rights to recover the Purchased Shares
provided by this Amended Agreement or the Short-Term Note. Additionally, if
Buyer and Parent fail to pay the Short-Term Note in full by its maturity date
and applicable cure period, they shall jointly and severally pay and reimburse
Seller on demand for all its reasonable attorneys’ fees and disbursements Seller
incurred in connection with the Amendment No. 1 and this Amended Agreement.

 
d)  
In the event that Seller elects to exercise its rights under this Section 5,
Buyer and Parent irrevocably constitute and appoint Seller its proxy and
attorney-in-fact with full power of substitution to exercise any and all rights,
privileges, options, or powers of Buyer and Parent pertaining or relating to the
Purchase Shares.

 
e)  
Except as otherwise provided in this Amended Agreement, equitable title to the
Purchase Shares remains vested in Buyer, and Escrow Agent holds the Purchase
Shares only as security for the repayment of the Short-Term Note. Buyer shall
not encumber or dispose of the Purchase Shares, except in accordance with the
provisions of this Amended Agreement. The Purchase Shares shall remain pledged
to Seller until all sums due under the Short-Term Note have been paid in full
and all obligations of Buyer and Parent thereunder and hereunder have been
performed.

 
 
3

--------------------------------------------------------------------------------

 
 
f)  
Until the Short-Term Note is paid in full, except as contemplated by this
Amended Agreement or the Original Agreement, Parent and Buyer, jointly and
severally, agree to cause the Company to, as the case may be:

 
i)  
conduct its operations according to the ordinary and usual course of the
Business consistent with past practice, to preserve intact its present business
organization and structure, to keep available the services of its present
officers, agents and employees, to preserve and maintain its Assets and the good
will of the Business and to preserve its relationships with customers and
suppliers and others having business dealings with the Company;

 
ii)  
maintain in the ordinary course of the Business, consistent with past practice
and in accordance with all Contracts, the Real Property, all its material
structures, equipment, the Assets and other tangible property in their present
repair, order and condition, subject to ordinary wear and tear;

 
iii)  
without the approval of Seller, incur any Liability (other than Liabilities
incurred in the ordinary course of the Business, consistent with past practice,
which are not in the aggregate material thereto), nor enter into any Contract of
a type required to be disclosed on any Schedule to the Original Agreement;
provided, however, that the Seller hereby consents to the Company entering into
a financing arrangement and any transactions related to such financing whereby
the proceeds of which, in whole, or in part, are designated to pay to the Seller
under the Short Term Note;

 
iv)  
not to pay any dividend;

 
v)  
without the approval of Seller, not pay, discharge or satisfy any material Claim
or Liability, other than the payment, discharge or satisfaction in the ordinary
course of the Business of Claims or Liabilities incurred in the ordinary course
of Business, consistent with past practice;

 
vi)  
Not to: (1) adopt, enter into, terminate or amend any Plan; (2) increase in any
manner the compensation or fringe benefit of any director, officer, employee or
consultant of the Company; (3) pay any benefit not required under the terms of
any Plan; (4) without the approval of Seller, grant any discretionary awards
under any Plan or other bonus, incentive, performance or other compensation plan
or arrangement; (5) take any action to fund or in any other way secure the
payment of compensation or benefits to any director, officer, employee or
consultant of the Company or under any Plan, except to the extent required under
applicable Laws; or (6) adopt, enter into or amend any contract, agreement,
commitment or arrangement to do any of the foregoing;

 
vii)  
fully satisfy all obligations, on a timely basis, under each Plan, including,
without limitation, all contribution obligations, and to administer, operate and
maintain each Plan in accordance with its terms and all applicable Laws;

 
viii)  
without the approval of Seller, not to enter into, amend, modify, terminate,
renew, extend, or waive any material right under, any leases, licenses,
occupancy agreements or other Contracts concerning the Real Property or permit
any person to occupy the Real Property, nor enter into any mortgage, pledge or
other encumbrance, or other Contract affecting title to, or the use, possession,
occupancy, operation and/or maintenance of the Real Property;

 
 
4

--------------------------------------------------------------------------------

 
 
ix)  
pay all Taxes and other charges required when due with respect to the Assets and
materially comply with all Laws, including all Environmental Laws;

 
x)  
maintain insurance coverage in the amounts and types as are currently in
existence;

 
xi)  
without the approval of Seller, not to make any request of any Governmental Body
without the prior written consent of Buyer and to keep Buyer informed of all
notices received from or any correspondence with respect to any such
Governmental Body; and

 
xii)  
comply with its obligations under the Contracts, to which the Company is a
party, and send to Buyer copies of all notices of default delivered pursuant to
any of the Contracts, promptly upon receipt thereof.

 
6)  
Employment/Management/Effect of Default.

 
a) 
The Business will be managed instead by a management team consisting of three
key members (currently Mark, Elizabeth and Jose).

 
b) 
Notwithstanding anything to the contrary in the Employment Agreement, Seller
shall not be required to undertake any work outside of the ordinary care of
business (including pursuing additional M&A opportunities), until the Short-Term
Note is paid in full.

 
c) 
Upon an Event of Default under the Short-Term Note, in addition to the remedies
set forth in Section 5 herein, Parent and Buyer shall pay to Seller $100,000.00
in cash, and if they do so, then at such time (i) the Post-Closing Shares shall
be returned to the Parent for cancellation (Seller being entitled to retain the
Pre-Closing Shares); (ii) the Employment Agreement shall be deemed terminated ab
initio; (iii) the Short Term Note, Promissory Note A and Promissory Note B shall
each be cancelled and deemed terminated ab initio; and (iv) Parent, Buyer,
Seller and the Company shall have no further obligations pursuant to this
Amendment, the Original Agreement and any ancillary agreements or documents
(including but not limited to the Short Term Note, Promissory Note A and
Promissory Note B).

 
d) 
Provided that the Purchased Shares are no longer pledged to Seller and the
Short-Term Note has been paid in full, Parent shall pay to each of Elizabeth and
Jose $20,000.00, in twelve (12) equal monthly installments commencing on
September 30, 2013.

 
e)
Buyer and Parent acknowledge and agree that Seller may, in Seller’s discretion,
pay a portion of the payments it receives under Promissory Note B to Elizabeth
and Jose.

 
7)  
Change of Control Notices. Promptly after the Closing and in any event prior to
September 30, 2013, the parties shall prepare and execute all Permits, and
obtain all consents of any third party, whether private or governmental,
required as a result of the change of control of the Business, and each party
hereto shall cooperate fully with the others in all of the foregoing.

 
8)  
Guarantees. Promptly after the Closing and in any event prior to September 30,
2013, the parties shall undertake all actions necessary to terminate all
guarantees of Seller on any Liability of the Company, including any bank credit
lines and any vendor obligations.

 
 
5

--------------------------------------------------------------------------------

 
 
9)
Broker. Buyer and Parent hereby represent and warrant that they have read and
understand the Broker Agreement by and between Truforte Business Group
(“Broker”) and the Company dated February 25, 2013, and Buyer and Parent hereby
agree that, notwithstanding anything to the contrary, they shall be responsible
for satisfying obligations due to Broker in an amount of up to Five Percent (5%)
of the Purchase Price which are due and payable upon payment of cash to Seller
(including from the payment of notes owed to Seller pursuant to this Amendment
and the Original Agreement). Buyer and Parent hereby agree to jointly and
severally agree to indemnify, hold harmless and defend Seller for such
obligations.

 
10)  
Weekly Funding Reports. Until the Short-Term Note is paid in full, Buyer and
Parent shall provide to Seller weekly, detailed and accurate written reports
informing Seller regarding the status of financing and capital raising efforts
as it relates to their ability to pay the Short-Term Note, including amounts
committed and funded.

 
11)
PCAOB Audit. Section 4.11 of the Original Agreement is hereby modified to
provide that Parent will have until September 30, 2013 to determine whether the
financial statements of the Company for the years ending December 31, 2012 and
2011 can or cannot be audited due to the state of the financial books and
records of the Company or otherwise. If Parent has not delivered a written
notice to Seller by September 30, 2013 specifically stating that after good
faith and diligent efforts it has reasonably determined that such financial
statements cannot be audited due to the state of the financial books and records
of the Company, it shall be assumed that such financial statement can be audited
and Parent and Buyer will be required to pay the amounts due under Promissory
Notes A and B in accordance with the terms of such notes.

 
12)
Signature in Counterparts. This Amended Agreement may be executed in separate
counterparts, none of which need contain the signature of all parties, each of
which shall be deemed to be an original and all of which taken together
constitute one and the same instrument. It is not necessary in making proof of
this Amended Agreement to produce or account for more than the number of
counterparts containing the respective signatures of, or on behalf of, all of
the Parties to this Amended Agreement is sought.

 
[Remainder of this page intentionally left blank; signatures to follow]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written.
 

 
BUYER:
 
ANOVENT, INC.
            By: /s/ Keith Houlihan     Name: Keith Houlihan     Title: President
               
PARENT:
 
SANOMEDICS INTERNATIONAL HOLDINGS, INC.
            By: /s/ Keith Houlihan     Name:   Keith Houlihan     Title:
President                     SELLER:             By: /s/ Mark R. Miklos      
Mark R. Miklos
                   
COMPANY:
 
PRIME TIME MEDICAL, INC.
            By: /s/ Mark R. Miklos     Name: Mark R. Miklos     Title: President
 

 
 
7

--------------------------------------------------------------------------------